Order, Supreme Court, New York County (Irma Vidal Santaella, J.), entered June 19, 1990, granting plaintiffs motion for a protective order, pursuant to CPLR 3103, to the extent of directing that it answer only interrogatories 8-12 and 22-46 of defendant Chemical’s second set of interrogatories and respond to items numbers 4 and 5 of defendant Chemical’s second request for the production of documents, unanimously affirmed, with costs.
Chemical has not demonstrated that the IAS court abused its discretion in granting a protective order (Nitz v PrudentialBache Sec., 102 AD2d 914). Notwithstanding the fact that Chemical’s defense may be based, in part, on plaintiffs failure to have inspected bank statements and given notice of embez*561zlements, which would thereby limit plaintiffs recovery (see, Arrow Bldrs. Supply Corp. v Royal Natl. Bank, 21 NY2d 428), the interrogatories and demand for documents, for which the protective order was granted, do not relate to evidence material or necessary to Chemical’s defense. (Fell v Presbyterian Hosp., 98 AD2d 624.) Concur—Sullivan, J. P., Rosenberger, Wallach, Asch and Smith, JJ.